MEMORANDUM **
Huaxin Pang, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
In his opening brief, Pang fails to address, and therefore has waived any challenge to, the BIA’s April 28, 2006 deci*349sion denying reopening. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s underlying order dismissing Pang’s direct appeal from the immigration judge’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.